Mr. Justice Gordon
delivered the opinion of the court
There aro two reasons why the action of the court below, in dissolving the attachment in this ease, cannot be reviewed on a writ of error from this court. (1) The 6th section of the Act of March 17th, 1869, under which the process in attachment was had, gives to the court of Common Pleas when in session, or to a judge thereof in vacation, a discretionary power to dissolve the .attachment issued under its provisions, and the statute gives us no power to review the exercise of that discretion. (2) The proceedings are contrary to the course of the common law; they are purely statutory, hence, they can bo reviewed on a certiorari only, and not upon a writ of error: Lewis v. Wallick, 3 S. & R., 410; Commonwealth v. Beaumont, 4 Rawle, 866; Miller v. Spreeher, 2 Yeates, 162; Ruhlman v. Commonwealth, 5 Binn., 24; Brown v. Ridgway, 10 Bari’, 42; Lindsley v. Malone, 11 Har., 24. It follows, that whatever our opinion may be as to the rectitude of the action of the court below in the premises, we are obliged to quash the writ of error.
Writ quashed accordingly.